UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement Gateway Energy Corporation (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: $0.01 par value Common Stock (2) Aggregate number of securities to which transaction applies: 30,613,637 shares (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): $.0175 per share (4) Proposed maximum aggregate value of transaction: $535,738.65 (5) Total fee paid: $73.07 x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: 3518462v2 (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 3518462v2 NOTICE OF ACTION BY WRITTEN CONSENT AND APPRAISAL RIGHTS AND INFORMATION STATEMENT Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 , 2013 To the Stockholders of Gateway Energy Corporation: This Information Statement is being furnished to you, as a holder of common stock, par value $0.01 (the “Common Stock”), of Gateway Energy Corporation (the “Company”) to inform you of (i) the approval by the Company’s Board of Directors (the “Board”), upon a recommendation of a Special Committee of the Board, at a meeting held on August 13, 2013 to adopt the Agreement and Plan of Merger (the “Merger Agreement”), a copy of which is attached hereto as Annex A , by and among the Company, Gateway Acquisition LLC. (“Merger Sub”) and Gateway Energy Holdings LLC (“Parent”), whereby the Company will merge with and into Merger Sub, with Merger Sub continuing as a wholly-owned subsidiary of Parent (the “Merger”), and (ii) the Company’s receipt on September , 2013 of a written consent (the “Consent”) approving the Merger and the transactions contemplated by the Merger Agreement (together with the Merger, the “Merger Transactions”) by stockholders owning approximately 17,221,589 shares of Common Stock, representing approximately 56.25% of the 30,613,637 outstanding shares of Common Stock as of August 12, 2013. No other stockholder vote is required due to this representing a majority of the outstanding stock in the Company entitled to vote thereon. The resolutions adopted by the Board at its meeting on August 13, 2013 and the Consent give the Company the authority to effect the Merger Transactions. The effective date of the Merger Transactions will be on or after , 2013 (20 calendar days following the date this Information Statement is first mailed to the stockholders). Stockholders of the Company who do not vote in favor of the proposal to adopt the Merger Agreement will have the right to seek appraisal of the fair value of their shares of Common Stock if they deliver a demand for appraisal before September , 2013 and comply with all the requirements of Delaware law, which are summarized in this Information Statement and reproduced in their entirety in Annex B . This notice and the accompanying information statement shall constitute notice to you from the Company of the availability of appraisal rights under Section262 of the DGCL. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF ANNUAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. We urge you to read the entire accompanying information statement carefully. Please do not send in your Common Stock at this time. If the Merger is completed, you will receive instructions regarding the surrender of your Common Stock and payment for your shares of Common Stock. This Information Statement is dated , 2013, and is first being mailed to our stockholders on or about , 2013. Following the receipt of the Consent, no other stockholder vote is required. This Information Statement is being furnished to all of our stockholders pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the rules promulgated thereunder and the provisions of the General Corporation Law of the State of Delaware, solely for the purpose of informing stockholders of the Merger Transactions before they take effect and of their appraisal rights. By order of the Board of Directors, Frederick M. Pevow, Jr. President and Chief Executive Officer 3518462v2 TABLE OF CONTENTS SUMMARY OF TERMS OF MERGER TRANSACTIONS . 3 Special Factors (see page 8) 3 Structure of the Merger (see page 17) 3 The Special Committee (see page 17) 3 Recommendation of the Special Committee and the Board (see page 17) 3 Position of the Acquiror Filing Persons as to the Fairness of the Merger (see page 26) 3 Conduct of the Business of the Company if the Merger is not Consummated (see page 30) 3 Interests of Certain Persons in the Merger (see page 30) 4 Support Agreements (see page 32) 4 Material U.S Federal Income Tax Consequences (see page 33) 4 Accounting Treatment 5 The Parties (see page 40) 5 The Merger Agreement (see page 44) 6 Procedures for Exchange of Shares for Merger Consideration . 7 Appraisal Rights (see page 49) 7 Questions . 7 SPECIAL FACTORS . 8 Background . 8 Structure of the Merger . 17 The Special Committee . 17 Recommendation of the Special Committee and the Board of Directors . 18 Reasons for the Merger . 18 Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board . 19 Certain Information Prepared by Our Management 21 Case I – Orderly Liquidation with No Bankruptcy of Gateway Offshore Pipeline Company . 21 Material Assumptions . 21 Key Dates . 21 Operating . 21 Extraordinary Corporate Expenses . 22 Gateway Offshore Pipeline Company . 22 Meridian Bank . 22 Asset Sale Values . 22 Material Risks . 23 Case II – Orderly Liquidation After a Bankruptcy of Gateway Offshore Pipeline Company . 24 Material Assumptions . 24 Key Dates . 24 Operating . 24 Extraordinary Corporate Expenses . 25 Gateway Offshore Pipeline Company . 25 Meridian Bank . 25 Asset Sale Values . 25 Material Risks . 26 Position of the Acquiror Filing Persons as to the Fairness of the Merger . 27 Certain Effects of the Merger . 29 Plans for the Company After the Merger . 31 Conduct of the Business of the Company if the Merger is not Consummated . 31 Interests of Certain Persons in the Merger . 31 Material Federal U.S. Income Tax Consequences . 34 Rights of Stockholders Who Seek Appraisal 36 FORWARD-LOOKING STATEMENTS . 38 QUESTIONS AND ANSWERS ABOUT THE MERGER TRANSACTIONS . 39 THE PARTIES . 42 3518462v2 Gateway Energy Corporation . 42 Gateway Energy Holdings LLC 44 Gateway Acquisition LLC 44 Principal Stockholders . 44 THE MERGER AGREEMENT 46 The Merger . 46 Treatment of Shares of Company Stock and Equity Awards . 46 Representations and Warranties . 46 Company Material Adverse Effect Definition . 47 Conditions to the Merger . 47 Conduct Until the Merger . 48 No Solicitation . 48 Termination . 49 Termination Fees . 50 Amendment and Waiver . 50 Indemnification . 50 Expenses . 50 APPRAISAL RIGHTS . 51 COSTS AND FINANCING OF THE MERGER TRANSACTIONS . 54 PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS . 54 CONDUCT OF THE COMPANY’S BUSINESS AFTER THE MERGER TRANSACTIONS . 55 FINANCIAL INFORMATION 55 PRICE RANGE OF COMMON STOCK; DIVIDENDS . 56 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 57 HOUSEHOLDING 58 ADDITIONAL INFORMATION 58 ANNEX A - AGREEMENT AND PLAN OF MERGER A-1 ANNEX B - sECTION b -1 ANNEX C - FORM OF SUBSCRIPTION, EXCHANGE AND VOTING AGREEMENT c -1 Annex D - ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012 (AS AMENDED) d -1 Annex E - QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 . e -1 Annex F - QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2013 . F-1 Annex G - PROJECTIONS AND MATERIAL ASSUMPTIONS AND LIMITATIONS PREPARED FOR GREYCAP G-1 Annex H - PROJECTIONS AND MATERIAL ASSUMPTIONS AND LIMITATIONS PREPARED FOR THE SPECIAL COMMITTEE H-1 3518462v2 3518462v2 Gateway Energy Corporation 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 Notice of Action by Written Consent and Appraisal Rights and Information Statement This Information Statement is being furnished to you, as a holder of common stock, par value $0.01 (“Common Stock”), of Gateway Energy Corporation, a Delaware corporation (the “Company,” or “we,” “us” or “our), to inform you of (i) the approval by our Board of Directors (the “Board”), upon a recommendation of a Special Committee of the Board (the “Special Committee”), at a meeting held on August 13, 2013 to adopt the Agreement and Plan of Merger (the “Merger Agreement”) among the Company, Gateway Acquisition Co. (“Merger Sub”) and Gateway Energy Holdings, LLC (“Parent”), whereby the Company will merge with and into Merger Sub (the “Merger”), with Merger Sub surviving and changing its name to “Gateway Energy Company, LLC” (the “Surviving Company”), and (ii) our receipt on September , 2013 of a written consent (the “Consent”) approving the Merger Agreement by stockholders owning approximately 17,221,589 shares of Common Stock, representing approximately 56.25% of the 30,613,637 outstanding shares of Common Stock as of August 12, 2013 (the “Record Date”). The Board formed the Special Committee to assist in evaluating the fairness to our stockholders of the transactions contemplated by the Merger Agreement and to make a recommendation to the Board. No other stockholder vote is required due to this representing more than a majority of the outstanding stock in the Company entitled to vote thereon. The resolutions adopted by the Board at its meeting on August 13, 2013 and the Consent give us the authority to effect the transactions contemplated by the Merger Agreement. As contemplated by the Merger Agreement, and described in more detail below, each share of Common Stock (other than certain excluded shares and dissenting shares) issued and outstanding immediately prior to the effective time of the Merger (the “Effective Time”) will be canceled and extinguished and automatically converted into the right to receive $0.0175 per share (the “Merger Consideration”). The following shares of Common Stock will not be entitled to the Merger Consideration: (i) shares held by Parent or Merger Sub or any of their respective wholly-owned subsidiaries, (ii) shares held by the Company or any wholly-owned subsidiary of the Company, (iii) shares held by any of the Company’s stockholders who are entitled to and properly exercise appraisal rights under Delaware law and (iv) shares held by the Principal Stockholders (defined below). Parent, which is owned by Fredrick M. Pevow, Jr. (our President and Chief Executive Officer), John A. Raasch and John O. Niemann, Jr. (two members of the Board) and certain other stockholders of the Company (together, the “Principal Stockholders”), will be the sole stockholder of Surviving Company, moving the control of the Company’s assets to the current senior management team (and certain other investors) that have extensive knowledge of the Company’s operations. We believe that this transaction creates new opportunities and flexibility and would generate several critical benefits that are urgently needed. Parent, Merger Sub and the Principal Stockholders are sometimes collectively referred to in this Proxy Statement as the “Acquiror Filing Persons.” As of the close of business on the Record Date, the Principal Stockholders beneficially own, in the aggregate, approximately 17,221,589 shares of the Common Stock, representing approximately 56.25% of the shares of the outstanding Common Stock. The amount of the Merger Consideration was the result of negotiations between the Acquiror Filing Persons and their respective advisors, on the one hand, and the Special Committee and its advisors, on the other hand. Because of certain of the Principal Stockholders’ relationships with the Company and the Principal Stockholders’ ownership of Parent, the Board formed the Special Committee to represent the interests of the stockholders of the Company other than the Principal Stockholders. Stockholders of the Company other than the Principal Stockholders will have the right to seek appraisal of the fair value of their shares of Common Stock if they deliver a demand for appraisal before , 2013 and comply with all the requirements of Delaware law, which are summarized in this Information Statement and reproduced in their entirety in Annex B . This notice and the accompanying information statement shall constitute notice to you from the Company of the availability of appraisal rights under Section262 of the DGCL. One of the primary intended effects of the Merger Agreement is to enable us to terminate the public registration of our Common Stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Provided that the Merger Transactions are completed, we will deregister our Common Stock with the Securities and Exchange Commission (the “Commission”) and we will no longer be required to file periodic reports with the Commission. 1 3518462v2 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Following the receipt of the Consent, no other stockholder vote is required. This Information Statement is being furnished to all of our stockholders pursuant to Section 14(c) of the Exchange Act, the rules promulgated thereunder and the provisions of the General Corporation Law of the State of Delaware, solely for the purpose of informing stockholders of the Merger Transactions before it takes effect and of their appraisal rights. We urge you to read the entire accompanying information statement carefully. Please do not send in your Common Stock at this time. If the Merger is completed, you will receive instructions regarding the surrender of your Common Stock and payment for your shares of Common Stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE TRANSACTION PASSED, UPON THE MERITS OR FAIRNESS OF THE TRANSACTION OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS INFORMATION STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This Information Statement is dated , 2013, and is first being mailed to our stockholders on or about , 2013. 2 3518462v2 SUMMARY OF TERMS OF MERGER TRANSACTIONS The following summary, together with the “Questions and Answers about the Merger Transactions,” are intended only to highlight certain information contained elsewhere in this Information Statement. This summary and the question and answer section may not contain all the information that is important to you and the other stockholders. To more fully understand the proposed Merger and the terms of the Merger Agreement, you should carefully read this entire Information Statement, all of its Appendices and the documents referenced in this Information Statement. For instructions on obtaining more information, see “Additional Information.” The Company has included page number references in this summary to direct you to a more complete description of the topics presented in this summary . Special Factors (see page 9 ) For a description of the special factors considered in connection with the Merger Transactions, see “Special Factors.” Structure of the Merger (see page 1 8 ) Pursuant to the Merger Agreement, the Company will merge with and into Merger Sub. After the Merger, Merger Sub will continue as the Surviving Company and as a wholly-owned subsidiary of Parent, and will change its name to “Gateway Energy Company, LLC”. Upon completion of the Merger, the Company will cease being a reporting company under the Exchange Act. The Special Committee (see page 1 9 ) The Board formed the Special Committee to assist in evaluating the fairness to our stockholders of the transactions contemplated by the Merger Agreement and to make a recommendation to the Board. The members of the Special Committee are Messrs. David F. Huff and Perin Greg deGeurin. Mr. Huff is the Chairman of the Special Committee. The members of the Special Committee are not employees or directors of Parent or Merger Sub and are not employees of the Company. Both directors are “independent” pursuant to the requirements of the listing rules of the NASDAQ Stock Market. For more information, please see the sections entitled “Special Factors — Background,” “— Recommendation of the Special Committee and the Board,” and “— Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board.” Recommendation of the Special Committee and the Board (see page 1 9 ) The Board unanimously approved the Merger Agreement and the Merger, determined that the Merger Agreement and the Merger are advisable and fair to, and in the best interests of, the Company and the stockholders. The Company believes that the Merger Agreement and the Merger are advisable, and are both procedurally and substantively fair and in the best interests of the Company and the stockholders. The Company’s belief is based upon the recommendation of the Special Committee and the Board, and the other factors described under “Special Factors — Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board.” Position of the Acquiror Filing Persons as to the Fairness of the Merger (see page 2 8 ) GreyCap Energy, LLC, Frederick M. Pevow, Jr., Crosscap Management, Inc., Brady E. Crosswell, Henry Crosswell, IV, John A. Raasch, Christopher Robert Sis, John O. Niemann, Jr., Brett C. Rule, Steven Scheler, John E. O’Shea, Jr. and Chauncey J. Gundelfinger, Jr. (collectively referred to herein as the “Acquiror Filing Persons” or the “Principal Stockholders”) believe that the Merger is both procedurally and substantively fair to the Company’s unaffiliated stockholders, which are all of the Company’s stockholders excluding (1) the Principal Stockholders, (2) our other directors and executive officers, and (3) to the extent that they own shares of our Common Stock, affiliates of the Company (collectively, the “Unaffiliated Stockholders”). The Acquiror Filing Persons’ belief is based upon their knowledge and analysis of the Company, as well as the other factors described under “Special Factors — Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board” and “Special Factors — Position of the Acquiror Filing Persons as to the Fairness of the Merger. Each of the Acquiror Filing persons is a filing person on the Rule 13e-3 Transaction Statement on Schedule 13e-3 filed with respect to the Merger. Conduct of the Business of the Company if the Merger is not Consummated (see page 32 ) 3 3518462v2 If the conditions of the Merger Agreement are not achieved, the Company will be unable to consummate the Merger. As a result, Meridian Bank may demand payment of its debt under our Loan Agreement, which would have a material adverse effect on our liquidity, business and financial condition and may result in our bankruptcy or the bankruptcy of our subsidiaries. For more information, please see “Special Factors — Background” and “— Conduct of the Business of the Company if the Merger is not Consummated.” Interests of Certain Persons in the Merger (see page 33 ) In considering the recommendation of the Special Committee and the Board with respect to the Merger, stockholders should be aware that the parties involved have interests that may present them with actual, potential or apparent conflicts of interest in connection with the Merger. In connection with the transactions contemplated by the Merger and pursuant to the terms of Subscription, Exchange and Voting Agreements (the “Support Agreements”), the Principal Stockholders, including Frederick M. Pevow, Jr., John A. Raasch and John O. Niemann, Jr., will (i) acquire Class A Units of Parent in exchange for a per unit purchase price of $0.0175 in order to fund a portion of the Merger Consideration and (ii) acquire Class B Units of Holdings in exchange for the cancellation in the Merger of the shares of Common Stock owned by the Principal Stockholders, in each case, immediately prior to the Effective Time. Mr. Pevow, the Company’s President and Chief Executive Officer and a member of the Board, will own 21.19% of the capital units of the Parent following such transactions and John O. Niemann, Jr. and John A. Raasch, each a member of the Board, will own 9.86% and 7.74%, respectively, of the capital units of Parent. Mr. Pevow will serve as the sole manager of the Surviving Company and will serve as an executive officer of the Parent and its subsidiaries after the Merger. The Principal Stockholders, including Messrs. Pevow, Niemann and Raasch, will directly benefit by their acquisition of control of the Parent because such control will provide them with control over any issues with regards to the Surviving Company. David F. Huff and Perin Greg deGeurin, each a member of the Board, will receive the same Merger Consideration for their shares of Common Stock as the Unaffiliated Stockholders in the Merger and will have no continuing equity ownership. Messrs. Huff and deGeurin will each receive a cash payment, in the amount of the Merger Consideration, for their unvested restricted stock. None of the members of the Board or the Company’s executive officers will receive any other cash payments in connection with the Merger and they will not have the ability to take advantage of net operating loss carry forwards. The Board was aware of these actual, potential or apparent conflicts of interest and considered them along with other matters described in the sections entitled “Special Factors — Recommendation of the Special Committee and the Board” and “— Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board.” For more on the interests of the Principal Stockholders, the Board and management, see “Special Factors – Interests of Certain Persons in the Merger.” Support Agreements (see page 34 ) The Principal Stockholders have all agreed (i) to acquire Class A Units of Parent in exchange for a per unit purchase price of $0.0175 in cash, in order to fund a portion of the Merger Consideration and (ii) to acquire Class B Units of Holdings in exchange for the cancellation in the Merger of the shares of Common Stock owned by the Principal Stockholders, in each case, immediately prior to the Effective Time, pursuant to the terms of the Support Agreements. Pursuant to the terms of the Support Agreements, each of the Principal Stockholders agreed to vote its shares of Common Stock (i) in favor of the adoption and approval of the Merger and all of the transactions contemplated thereby and (ii) against (a) any action, proposal, transaction or agreement that could reasonably be expected to result in a breach of any covenant, representation or warranty of the Company under the Merger Agreement or any Principal Stockholder under the Support Agreements and (b) any action, proposal, transaction or agreement that could reasonably be expected to impede, interfere with, delay, discourage, adversely affect or inhibit the timely consummation of the Merger or the fulfillment of the Parent’s, the Company’s or the Merger Sub’s conditions under the Merger Agreement or change in any manner the voting rights of any class of Company stock. Each Principal Stockholder appointed Parent, and any designee of Parent, as its proxy and attorney-in-fact, with full power to vote or act by written consent during the term of the Support Agreements with respect to its shares of Common Stock. The closing of the transactions contemplated by the Support Agreement is subject to certain customary closing conditions. The Support Agreements will terminate upon the earlier to occur of (i) the effective time of the Merger or (ii) the date on which the Merger Agreement is terminated pursuant to its terms. A copy of the form of Support Agreements is attached as Annex C to this Information Statement. Material U.S Federal Income Tax Consequences (see page 36 ) If you are a U.S. holder (defined in the section entitled “Special Factors – Material Federal U.S. Income Tax Consequences”), the receipt of cash in exchange for shares pursuant to the Merger will be a taxable transaction for U.S. federal income tax purposes. You generally will recognize capital gain or loss for U.S. federal income tax purposes in an amount equal to the difference between (x) the amount of cash you receive and (y) your adjusted tax basis in the exchanged shares. 4 3518462v2 If you are a non-U.S. holder (defined in the section entitled “Special Factors – Material Federal U.S. Income Tax Consequences”), the receipt of cash in exchange for shares pursuant to the Merger will generally not be a taxable transaction to you for U.S. federal income tax purposes unless (i) you are an individual who is present in the United States for 183 or more days during the taxable year of such disposition and certain other conditions are met or (ii) the gain is effectively connected with your conduct of a trade or business in the United States, and, if required by an applicable tax treaty, also attributed to a permanent establishment maintained by you in the United States. In connection with the Merger, the Company will recognize gain or loss equal to the difference between (i) the aggregate fair market value of the Company’s assets at the Effective Time, and (ii) the Company’s adjusted tax basis in the assets. The Company strongly urges each stockholder to consult the stockholder’s own tax advisor as to the particular tax consequences to the stockholder as a result of the Merger, including the application of U.S. federal, state, local and foreign tax laws and possible changes in those laws. Accounting Treatment The Surviving Company will account for the Merger as a business combination using the purchase method of accounting for financial accounting purposes, whereby the estimated purchase price would be allocated to the assets and liabilities of Gateway Energy Corporation based on their relative fair values following FASB Accounting Standards Codification Topic 805, Business Combinations. The Parties (see page 43 ) Gateway Energy Corporation (see page 43 ) The Company is engaged in the midstream energy business. We own and operate natural gas distribution, gathering and transmission pipeline systems located onshore in the continental United States and offshore in federal and state waters of the Gulf of Mexico. For the year ended December 31, 2012, all of our revenue was generated under contracts with either fee-based rates or back-to-back purchases and sales based on the same published monthly index price, of which all are renewed on an annual basis or on a long-term basis. The Common Stock is currently registered with the Commission under the Exchange Act and quoted on the Over-the-Counter Bulletin Board under the symbol “GNRG.” The mailing address of the Company’s principal executive offices is 1415 Louisiana Street, Suite 4100, Houston, Texas 77002, and the telephone number is (713) 336-0844. Gateway Energy Holdings LLC (see page 45 ) Parent , a Delaware limited liability company, was formed for the sole purpose of acquiring control of the Company. Parent has not engaged in any business except for activities incidental to its formation and in connection with the Merger and other transactions contemplated by the Merger Agreement. Parent was formed by, and currently is owned by, the Principal Stockholders. Of the Principal Stockholders, Mr. Pevow is our President and Chief Executive Officer and is a member of the Board, and Messrs. Raasch and Niemann are members of the Board . The mailing address of Parent’s principal executive offices is 1415 Louisiana Street, Suite 4100, Houston, Texas 77002, and the telephone number is (713) 336-0844. Gateway Acquisition LLC (see page 45 ) Merger Sub , a Delaware limited liability company, is a wholly-owned subsidiary of the Company. Merger Sub was formed for the purpose of entering into the Merger Agreement and consummating the Merger. Upon completion of the Merger, Merger Sub will change its name to “Gateway Energy Company, LLC”. Merger Sub has not conducted any activities to date other than those related to its formation and activities in connection with the Merger and the transactions contemplated by the Merger Agreement. The mailing address of Merger Sub’s principal executive offices is 1415 Louisiana Street, Suite 4100, Houston, Texas 77002, and the telephone number is (713) 336-0844. 5 3518462v2 Principal Stockholders (see page 45 ) The Principal Stockholders are comprised of Fredrick M. Pevow, Jr. (our President and Chief Executive Officer), John A. Raasch and John O. Niemann, Jr. (two members of the Board) and certain other stockholders of the Company. The Principal Stockholders have agreed (i) to acquire Class A Units of Parent in exchange for a per unit purchase price of $0.0175 in order to fund a portion of the Merger Consideration and (ii) to acquire Class B Units of Holdings in exchange for the cancellation in the Merger of the shares of Common Stock owned by the Principal Stockholders, in each case, immediately prior to the Effective Time, pursuant to the terms of the Support Agreements. The Principal Stockholders are also parties to the Consent. A copy of the form of Support Agreement is attached as Annex C to this Information Statement. For more information on the Principal Stockholders and the Support Agreements, see “Special Factors – Interests of Certain Persons in the Merger – The Principal Stockholders.” The Merger Agreement (see page 47 ) The Merger (see page 47 ) Pursuant to the Merger Agreement, the Company will merge with and into Merger Sub (the “Merger”). After the Merger, Merger Sub will continue as the Surviving Company and as a wholly-owned subsidiary of Parent, and will change its name to “Gateway Energy Company, LLC”. Upon completion of the Merger, the Company will cease being a reporting company under the Exchange Act. Conditions to the Merger (see page 48 ) The completion of the Merger is subject to, among other things, satisfaction or waiver (to the extent waiver is permitted by the Merger Agreement and applicable law) of the following conditions: lapse of 20 days after mailing of this Information Statement; no governmental entity having jurisdiction over any party hereto shall have enacted, issued, promulgated, enforced or entered any laws or orders, whether temporary, preliminary or permanent, that make illegal, enjoin or otherwise prohibit consummation of the Merger or the other transactions contemplated by the Merger Agreement; all consents, approvals and other authorizations of any governmental entity required to consummate the Merger and the other Merger Transactions shall have been obtained, free of any condition that would reasonably be expected to have a Company Material Adverse Effect (as defined under “The Merger Agreement”) or a material adverse effect on the ability of Parent and Merger Sub to consummate the Merger Transactions; the accuracy, in all material respects as of the closing date of the Merger, of the representations and warranties of the parties to the Merger Agreement; the performance, in all material respects, by the parties to the Merger Agreement of their respective agreements, covenants and obligations thereunder; and the absence of any fact, event, change, development or set of circumstances that has had, individually or in the aggregate, a Company Material Adverse Effect. The Merger Consideration (see page 47 ) Under the terms of the Merger Agreement, at the Effective Time, each share of Common Stock (other than certain excluded shares and dissenting shares) will be canceled and extinguished and automatically converted into the right to receive $0.0175 per share. For information on the treatment of Company options and restricted stock, see “The Merger Agreement – Treatment of Shares of Company Stock and Equity Awards.” No Solicitation (see page 49 ) The Merger Agreement requires that the Company not, and not authorize or permit its directors, officers, employees, advisors and investment bankers, to, directly or indirectly, solicit, initiate or knowingly take any action to facilitate or encourage the submission of any Takeover Proposal (as defined in the Merger Agreement) or the making of any proposal that could reasonably be expected to lead to any Takeover Proposal, or take certain other actions described under “The Merger Agreement — No Solicitation.” Termination (see page 50 ) 6 3518462v2 The Merger Agreement may be terminated before the Merger is consummated, whether before or after approval by the stockholders, by mutual written agreement of Parent, Merger Sub and the Company. It may also be terminated if certain events occur as described under “The Merger Agreement – Termination.” Expenses (see page 51 ) Each party to the Merger will bear its own expenses, including, without limitation, financial advisor fees, legal fees, financing commitment fees, and printing and filing fees, to the extent such expenses are incurred by the party in connection with their respective obligations under the Merger Agreement. It is expected that any expenses of Parent or Merger Sub will become expenses of the Surviving Company after the Merger. Procedures for Exchange of Shares for Merger Consideration Promptly after the Effective Time, Parent or the Exchange Agent will mail a transmittal letter to each record holder of Common Stock as of the Effective Time containing instructions with respect to how to exchange certificates representing shares of Common Stock and uncertificated shares of Common Stock for the Merger Consideration. Stockholders must wait until they receive such instructions to exchange their certificates representing shares of Common Stock and uncertificated shares of Common Stock for the Merger Consideration. Such holders will need to review carefully and complete such materials and return them as instructed along with their certificates representing shares of Common Stock and uncertificated shares of Common Stock. Stockholders should not attempt to surrender any certificates representing shares of Common Stock and uncertificated shares of Common Stock until they receive these instructions. If your shares are held in “street name” by your bank or broker, you will not receive a letter of transmittal, but will receive instructions from your bank or broker as to how to receive the Merger Consideration in exchange for your shares through your bank or broker. Do not attempt to surrender any certificates representing shares of Common Stock or uncertificated shares of Common Stock until you receive a letter of transmittal from Parent or the Exchange Agent or a communication from your bank or broker containing instructions for surrendering your certificates representing shares of Common Stock and uncertificated shares of Common Stock. Appraisal Rights (see page 52 ) Stockholders are entitled to appraisal rights under the General Corporation Law of the State of Delaware (the “DGCL”) in connection with the Merger. This means that you are entitled to have the fair value of your shares of Common Stock determined by the Delaware Court of Chancery and to receive payment based on that valuation in lieu of the Merger Consideration if you follow exactly the procedures specified under the DGCL. The ultimate amount you receive in an appraisal proceeding may be less than, equal to or more than the amount you would have received under the Merger Agreement. To exercise your appraisal rights, you must submit a written demand for appraisal to the Company before September , 2013. Your failure to follow exactly the procedures specified under the DGCL may result in the loss of your appraisal rights. See “Appraisal Rights” beginning on page 52 and the text of the Delaware appraisal rights statute reproduced in its entirety as Annex C to this Information Statement. If you hold your shares of Common Stock through a bank, brokerage firm or other nominee and you wish to exercise appraisal rights, you should consult with your bank, brokerage firm or other nominee to determine the appropriate procedures for the making of a demand for appraisal by your bank, brokerage firm or other nominee. In view of the complexity of the DGCL, stockholders who may wish to pursue appraisal rights should consult their legal and financial advisors promptly. For more, see “Appraisal Rights.” Questions If you have questions about the Merger or would like additional copies of this Information Statement, you should contact the Company at 1415 Louisiana Street, Suite 4100, Houston, Texas 77002, Attention: Investor Relations, telephone number (713) 336-0844. 7 3518462v2 SPECIAL FACTORS Background We had available cash of $104,150 at June 30, 2013. In addition, as of June 30, 2013, we had current debt obligations of $1,682,674 and current asset retirement obligations of $569,491. Our current debt obligation of $1,682,674 as of June 30, 2013 consists of indebtedness outstanding under our Loan Agreement with Meridian Bank (the “Loan Agreement”). At June 30, 2013, we were not in compliance with some of the financial covenants of the Loan Agreement and have not received a waiver of this non-compliance. Therefore, Meridian Bank has the right to exercise its remedies under the Loan Agreement and related security agreements, including declaring the outstanding balance of the loan immediately due and payable and foreclosing on substantially all of our assets. In addition, on June 24, 2013, our wholly owned subsidiary, Gateway Offshore Pipeline Company, received notice from one of its customers demanding approximately $750,000 in damages. The customer is alleging that its gas gathering agreement with Gateway Offshore Pipeline Company expired in December 2008 and is demanding a refund of all amounts paid thereafter (approximately $750,000). Based on our cash position as of June 30, 2013, and projected cash flows from operations for the period beginning on July 1, 2013, which were prepared for the Special Committee on July 16, 2013 (such projections and material assumptions or limitations are attached as Annex H to this Information Statement), we will not have the ability to repay our existing debt obligations (including our $1,682,674 current debt obligation), the customer demand amount, committed capital expenditures or asset retirement obligations unless we are able to obtain additional financing or raise cash through other means, such as asset sales. If we are unsuccessful in those efforts, if we are unable to successfully resolve the foregoing customer claim or if Meridian Bank exercises its right to declare the outstanding balance of the Loan Agreement immediately due and payable, we and/or our subsidiaries, including Gateway Offshore Pipeline Company, may be unable to continue our operations or be required to seek bankruptcy protection. For additional information on our projected cash flows, please see the section entitled “Special Factors – Fairness of the Merger; Reasons for the Recommendation of the Special Committee and the Board.” We have explored a range of alternatives to reduce indebtedness under the Loan Agreement and to reduce costs, including the cost burdens of being a publicly traded company. Alternatives that have been considered by our Board and/or management include, as described in further detail below, continuing as a public company and using cash flow from operations or issuances of equity and debt securities to reduce our indebtedness, effecting a going private transaction followed by a conversion into a limited liability company treated as a partnership for tax purposes, liquidation and selling certain pipeline and pipeline facility assets to raise funds to, in part, restructure and reduce the amount owed under the Loan Agreement. As discussed in more detail below, each of these alternatives was eventually determined to be unfeasible for the Company. On April 2, 2010, GEC Holding, LLC (“GEC Holdings”) and Frederick M. Pevow, Jr., who owns all of the outstanding capital stock of GEC, initiated a consent solicitation to (i) remove all members of our Board, other than John A. Raasch, and (ii) to elect Perin Greg deGuerin, David F. Huff, John O. Niemann, Jr. and Frederick M. Pevow, Jr. to our Board. On June 1, 2010, we entered into an agreement with GEC Holdings and Mr. Pevow to resolve the consent solicitation, including among other matters, to remove the former members of the Board, other than Mr. Raasch, to appoint Messrs. deGeurin, Huff, Niemann, Pevow and VanderLinden to the Board and to reimburse GEC Holdings and Mr. Pevow for actual out-of-pocket fees and expenses incurred in the consent solicitation, up to a maximum of $300,000. On June 3, 2010, the Board appointed Mr. Pevow as our Chief Executive Officer and President. Over the course of July 2012 and August 2012, we held unsuccessful discussions with various financial institutions and industry participants to finance an asset acquisition and to refinance the Loan Agreement through third parties other than Meridian Bank. During the same period, we lost two contracts with our customers due to the cessation of oil and gas production activities on our offshore pipelines which, in combination with the previous loss of customer contracts during the period from April 2011 to June 2012, constituted 50% of our offshore customer contracts as of March 2011. In late August 2012 and early September, 2012, we held discussions with Meridian Bank, during which they indicated a desire for us to raise an additional $300,000 in equity and reduce our general and administrative expenses, including by going private, to amend our bank covenants and to reduce principal amortization requirements on our bank indebtedness for approximately six months. At a Board meeting held on September 17, 2012, Mr. Pevow informed the Board of the rapid and unexpected deterioration of our offshore operations, increased current asset retirement obligations, our likely non-compliance with Loan Agreement covenants as of September 30, 2012 and the request by Meridian Bank for us to raise additional equity and reduce costs by going private. Mr. Pevow introduced William H. Bauch of Merchant Advisory Group LLP, who had been engaged to help us assess various sources of capital. Mr. Bauch described steps he had taken and the difficulty he had encountered in trying to arrange new sources of capital for us as a public company. Mr. Pevow then introduced legal counsel from Porter Hedges LLP (“Porter Hedges”). Mr. Pevow informed the Board that Porter Hedges was experienced in corporate transactions and could provide legal counsel to the Board regarding the various alternatives under consideration. Mr. Pevow then led a discussion with the Board regarding a possible going private transaction followed by our conversion from a public C corporation to a limited liability company taxed as a partnership (“LLC”) (altogether an “LLC Conversion Transaction”). Mr. Pevow explained that such a transaction could address our financial liquidity issues, enhance our ability to raise attractively priced equity capital and reduce our general and administrative costs, including the cost burdens of being a publicly traded company. Counsel from Porter Hedges led a discussion of various legal aspects with respect to the proposed LLC Conversion Transaction, and related matters. After Messrs. Bauch and legal counsel exited the meeting, Mr. Pevow informed the Board that he would be interested in leading a group of investors to propose an LLC Conversion Transaction, including an investment in our common stock of up to approximately $631,000 at a price of $.015 per share to retire bank debt by at least $300,000, to finance transaction costs and to redeem, though a reverse stock split or otherwise, all common stockholders owning less than 200,000 shares of Common Stock at a price of $.015 per share. The Board then rejected further action regarding this proposal and asked Mr. Pevow to evaluate (i) our continuation as a public company and (ii) the reduction of our general and administrative costs by moving our principal executive offices to a location with a lower rent and by asking Meridian Bank to forego principal amortization on our loan for approximately three years. 8 3518462v2 On September 18, 2012, Mr. Pevow responded to the Board’s request via email that: (i) we could not move offices prior to our lease expiration in April 2013, (ii) our cost savings from moving our offices would not generate enough cash to amortize debt after three years or to build value as a going concern, and (iii) Meridian Bank would not effectively subordinate principal amortization to our asset retirement obligations for three years in light of their previous requests. On September 19, 2012, Mr. Niemann sent an email to the Board concurring with Mr. Pevow that we should not approach Meridian Bank to forego principal amortization for an extended period with the low amount of cost savings realizable without a going private transaction. The Board reconvened on September 21, 2012. At the September 21 meeting, the Board agreed to evaluate additional near-term strategic alternatives other than a going private transaction in order to satisfy Meridian Bank’s requests and to increase financial liquidity, by authorizing Mr. Pevow to explore strategic alternatives with respect to our offshore Gulf of Mexico pipeline assets (“Offshore”), including divesting Offshore and isolating the asset retirement obligations within the subsidiary holding the offshore assets, and by authorizing Mr. Raasch to explore the sale of a Company issued subordinated note having a principal amount of $250,000 and a lump sum principal payment in five years to an unaffiliated individual. On September 24, 2012, Mr. Pevow contacted an unaffiliated third party (“Party A”) to inquire into their interest in acquiring Offshore. With respect to the Board’s evaluation of isolating the asset retirement obligations within the subsidiary holding the offshore assets, Mr. Pevow reported to the Board on September 24, 2013 that the bond financing with RLI Corp. was guaranteed by the Company and a letter of credit with Meridian Bank to support our credit with RLI Corp. was the Company’s obligation, and that the Company would retain financial exposure of at least the $300,000 bond. The Board concurred with the analysis. On September 26, 2012, Mr. Raasch contacted an unaffiliated individual to inquire of his interest in acquiring a Company issued subordinated note. The person declined participation. On September 28, 2012, Mr. Pevow made a different proposal to the Board to acquire certain assets, including pipelines and pipeline facilities located in Guadalupe, Hunt and Shelby Counties, Texas, Miller County, Arkansas, Pettis County, Missouri and Albany County, New York, for a price of approximately $2,350,000. Mr. Pevow proposed the asset sale in order to enable us to retire substantially all of our bank indebtedness with Meridian Bank. The a sset s ale would be part of a prospective agreement with Meridian Bank to amend our covenants and principal amortization requirements. The Board asked Mr. Raasch to explore alternative asset sales and decided to postpone further discussions with Mr. Pevow until the Board had retained legal counsel, which was later addressed by the Asset Sale Special Committee’s (as defined below) retention of counsel on October 11, 2012. On October 2, 2012, Mr. Raasch called Mark Fox, an asset broker who has previously represented us in the acquisition of our Hickory Creek pipeline system located in Denton County, Texas (“Hickory Creek”), to contact Mr. Pevow in order to assist us in exploring a potential sale of either our pipeline located within the City of Waxahachie in Ellis County, Texas (“Waxahachie”) or Hickory Creek. On October 9, 2012, we formally retained Mr. Fox and authorized Mr. Fox to disclose preliminary financial and operating information with potential acquirers. During that week, Mr Fox contacted two unaffiliated third parties (“Party B” and “Party C”) and reported to Mr. Pevow that both parties had communicated interest in acquiring either Waxahachie or Hickory Creek. After initial discussions with Mr. Fox, a phone call between Mr. Pevow and representatives of Party B on October 9, 2012 and information exchanges, neither Party B nor Party C contacted us again to make definitive proposals. 9 3518462v2 On October 11, 2012, the Board, at a meeting including representatives of Porter Hedges formed a special committee (the “Asset Sale Special Committee”) consisting of David F. Huff, who was appointed as chairman of the Asset Sale Special Committee, John O. Niemann, Jr. and John A. Raasch. The Asset Sale Special Committee was empowered to consider the proposal from Mr. Pevow for the asset sale. Also on October 11, 2012, the Board formed a second special committee, consisting of John A. Raasch and Perin Greg deGeurin (the “Strategic Alternatives Special Committee”). The Strategic Alternatives Special Committee was formed to explore and evaluate alternatives available to reduce the cost burdens of being a publicly traded company, including whether to terminate registration under the Exchange Act, and to evaluate other alternatives, including conversion into a limited liability company, which would provide the Company with greater access to capital in order to meet its present and future business needs. The Strategic Alternatives Special Committee decided to postpone its activities pending the outcome of an asset sale and a forbearance agreement or otherwise amended loan agreement with Meridian Bank. Following the meeting of the Board on October 11, 2012, the Asset Sale Special Committee met with representatives of Porter Hedges. A representative from Porter Hedges described certain work performed for us while he was a member of another firm, as well as the work previously performed by Porter Hedges for us, which was limited to special counsel representation on a potential acquisition, which never advanced beyond preliminary negotiations and advising the Board regarding the legal aspects of an LLC Conversion Transaction at the Board meeting on September 17, 2012. Members of the Asset Sale Special Committee then inquired as to the experience and qualifications of Porter Hedges as well as their past dealings with Mr. Pevow. Following the Asset Sale Special Committee’s discussion and analysis of legal counsel’s qualifications and prior representation of us, the Asset Sale Special Committee determined that the work conducted by legal counsel with Porter Hedges was immaterial, that such counsel was sufficiently independent of Mr. Pevow and that Porter Hedges should be engaged as counsel to the Asset Sale Special Committee. Following the meeting of the Asset Sale Special Committee on October 11, 2012, the Strategic Alternatives Special Committee met with representatives of Porter Hedges. A representative from Porter Hedges again described certain work performed for us as a member of another firm, as well as the work previously performed by Porter Hedges for us and Porter Hedges’ engagement by the Asset Sale Special Committee. Following the Strategic Alternative Special Committee’s discussion and analysis of such prior representation of us, the Strategic Alternatives Special Committee determined that the work conducted was immaterial and that Porter Hedges should also be engaged as counsel to the Strategic Alternatives Special Committee. On October 16, 2013, Mr. Pevow and Doug Moss, our operations consultant, met with representatives of Party A to follow-up on a possible sale of Offshore. Party A informed us of their preference to evaluate Offshore as part of a larger transaction with us, potentially including a joint venture or sale of our pipeline located in Madison County, Texas (“Madisonville”). On October 25, 2012, the Asset Sale Special Committee met and decided that its valuation of the pipeline located in Albany County, New York, and the time needed to obtain approval from the New York State PSC in the event of a sale, made a sale of the Albany County pipeline problematic. On October 26, 2012, Mr. Huff informed Mr. Pevow in a telephone conversation, that the Asset Sale Special Committee would no longer consider Mr. Pevow’s original asset acquisition proposal but that it would consider a proposal for those assets not located in Albany County. On November 3, 2012, Mr. Fox contacted an unaffiliated third party (“Party D”) to explore their interest in acquiring Waxahachie. On November 5, 2012, Mr. Pevow made a second proposal for the sale of only the pipelines and pipeline facilities located in Guadalupe, Hunt and Shelby Counties, Texas, Miller County, Arkansas, and Pettis County, Missouri to him for approximately $2,000,000. The second asset sale proposal was never acted on by the Asset Sale Special Committee and was subsequently revised by a third proposal from Mr. Pevow. On November 13, 2012, Mr Pevow and Mr Fox held a due diligence conference call with the president of Party D. On November 14 and 15, Mr. Fox also solicited indications of interest from three additional unaffiliated third parties (“Party E,” “Party F” and “Party G”) to acquire Waxahachie, but Parties E and F did not respond to the inquiries. Party G responded at a later date, but after consultation between Messrs. Pevow, Niemann and Raasch, we decided to decline further conversations with Party G due to legal forfeitures involving the principals of Party G from a prior civil lawsuit. 10 3518462v2 On November 15, 2012, the chief executive officer of a private energy company (“Party H”) contacted Mr. Pevow to indicate their interest in pursuing an unspecified transaction with us. On November 17, 2012, Mr. Pevow made a third proposal to the Asset Sale Special Committee to acquire only the pipelines and pipeline facilities located in Guadalupe and Shelby Counties, Texas, Miller County, Arkansas and Pettis County, Missouri, for a price of $1,100,000. The Asset Sale Special Committee met telephonically later that day, with Porter Hedges present, to consider Mr. Pevow’s third proposal. Porter Hedges advised the Asset Sale Special Committee that entry into an asset sale agreement should be made concurrently with a forbearance agreement with Meridian Bank and suggested that Mr. Huff meet with Meridian Bank to gauge their willingness to enter into a forbearance agreement. On November 19, 2012, Mr Huff spoke with representatives of Meridian Bank, who indicated a willingness to restructure our loan on a long-term basis provided that all asset sale proceeds be used to retire bank debt and that we commit to a going private transaction to reduce general and administrative costs. On November 26, 2012, Mr. Pevow and the chief executive officer of Party H met at our offices. At the meeting, the chief executive officer of Party H asked Mr. Pevow to discuss with our Board whether a corporate transaction would be preferable to an asset sale. Mr.
